OPINION
{¶ 1} Joseph Wyrick is appealing from the dismissal of the lawsuit in the Ohio Court of Claims in which he originally named "Eric Allen, Columbus Public Defender" as the defendant. Wyrick assigns three errors for our consideration:
  [I.] The Trial Court erred, "when it allowed the 911 tape to admissibly [be] destroyed."
  [II.] The Prosecutor in this case, Deliberately Destroyed the 911 tape, to cover-up the facts that Mr. Wyrick is innocent of this crime. [III.] Mr. Wyrick was misrepresented by his Attorney Eric Allen, at his Trial Court proceedings by allowing the State of *Page 2 
Ohio to destroy the 911 tape, that would prove that Mr. Wyrick was not the man at her home on April 5th, 2004.
 {¶ 2} Wyrick's complaint is riddled with defects which make the action of the Ohio Court of Claims in dismissing his lawsuit appropriate. He does not identify any state agency which has represented him and which is somehow responsible for the situation in which he finds himself.
 {¶ 3} The common pleas court in which he was tried is not a state agency or entity amenable to suit in the Ohio Court of Claims.
 {¶ 4} The first assignment of error is overruled.
 {¶ 5} The prosecuting attorney who prosecuted Wyrick is also not a state agency or entity amenable to suit in the Ohio Court of Claims.
 {¶ 6} The second assignment of error is overruled.
 {¶ 7} The attorney who represented Wyrick at trial is an attorney in private practice in central Ohio. He is not and has not been an employee of the Ohio Public Defender. There is no basis for suing him in the Ohio Court of Claims since he also is not a state agency or entity.
 {¶ 8} The third assignment of error is overruled.
 {¶ 9} All three assignments of error having been overruled, the judgment of the Ohio Court of Claims is affirmed.
Judgment affirmed.
                    KLATT and T. BRYANT, JJ., concur.
T. BRYANT, J., retired of the Third Appellate District, assigned to active duty under the authority of Section 6(C), Article IV, Ohio Constitution. *Page 3